DETAILED ACTION
Response to Amendment
In light of the amended claims, claims 1 and 10 have been objected to.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/25/2022, the following has occurred: claims 1, 10, and 14 have been amended; claims 4 and 16 remain canceled; claims 2-3, 5-13, 15, and 17-22 remain unchanged; and no new claims have been added.
Claims 1-3, 5-15, and 17-22 are pending.
Effective Filing Date: 07/21/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that the solution of claim 1 improves the technology used to identify patients and coordinate a patient’s course during their time within a hospital. Applicant describes that the invention allows doctors to identify patients ready to move forward in their course of treatment quickly. Furthermore, it is stated that the claims integrate the alleged judicial exception into a practical application in a way that imposes a meaningful limit on the judicial exception. Lastly, it is stated that the present claims are rooted in the computer-based patient coordination system and solve a problem which did not exist prior. Examiner however respectfully disagrees. The present claims describe an abstract idea of patient care coordination utilizing generic computer components. The claimed improvement is not an improvement to a technological environment, the claimed improvement is directed towards an improvement to the abstract idea of patient care coordination. Furthermore, the identification of location of a patient is not claimed in a manner that is rooted to a technological environment. For example, location information associated with a patient is not necessarily rooted to a technology. To elaborate, the patient tag may not necessarily be a sensor.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect the these amendments. These arguments however are moot in view of the newly cited Fletcher et al. reference used to reject these limitations.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claims 1 and 10 recite “indicting” in the fourth to last line of each claim when they should most likely recite “indicating.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5-9 and 19-21 are drawn to a system and claims 10-15, 17-18, and 22 are drawn to a method, both of which are within the four statutory categories. Claims 1-3, 5-15, and 17-22 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving configuration of a hospital, 2) determining a hospital model based upon the configuration, 3) receiving a location of each patient within the hospital, 4) receiving for each patient, a course defining a treatment plan of scheduled actions for the patients in the hospital, 5) receiving status of at least some of the patients from at least one of independently run hospital services, 6) determining progress of each patient through the corresponding course based on the received status of at least some of the patients, and 7) optimizing (a) the course defining the treatment plan of scheduled actions for the patient course through the hospital and (b) scheduling within each of the at least one independently run hospital services to maximize hospital patient throughput as a whole. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions. Independent claim 10 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2-3, 5-9, 11-15, and 17-22 include all of the limitations of claims 1 and 10, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional steps of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 6 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 8 adds the additional step of “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”; claim 11 adds the additional step of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 12 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 14 adds the additional step of “displaying the dashboard on the at least one digital device”; and claim 17 adds the additional step of “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”. Additionally, the limitations of depending claims 2-3, 7, 9, 13, 15, and 18-22 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 5-9, 11-15, and 17-22 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 10 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory communicatively coupled with the processor, 3) an interface, communicatively coupled with the processor, capable of communicating with (a) readers distributed throughout a hospital that provide location of each patient within a hospital and (b) sensors associated with each patient that provide status information of the patient, 4) a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, 5) a server, 6) a digital device, 7) sensors/tag associated with each patient, and 8) the steps of “generating a dashboard showing the hospital model with spatial indication for each patient, the spatial indication indicating the location of the patient in the hospital and further indicting the progress for each patient” and 9) “transmitting the dashboard to at least one digital device configured to display the dashboard” to perform the claimed steps.
The 1) processor, 2) memory, and 5) server in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (Applicant’s specification does not describe these to be more than generic components; see: MPEP 2106.05(f)).
Furthermore, the 3) interface, 6) digital device, 7) sensors/tags, 8) the step of “generating a dashboard showing the hospital model with spatial indication for each patient, the spatial indication indicating the location of the patient in the hospital and further indicting the progress for each patient”, and 9) the step of “transmitting the dashboard to at least one digital device configured to display the dashboard” add insignificant extra-solution activity to the abstract idea. The recitation of 3) interface, 6) digital device, and 7) sensors/tags amounts to mere data gathering. The recitation of the steps of 8) “generating a dashboard showing the hospital model with spatial indication for each patient, the spatial indication indicating the location of the patient in the hospital and further indicting the progress for each patient” and 9) “transmitting the dashboard to at least one digital device configured to display the dashboard” amount to insignificant application (see: MPEP 2106.05(g)).
Lastly, the 4) patient status tracking algorithm generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory, 3) an interface, 4) a patient status tracking algorithm, 5) a server, 6) a digital device, 7) sensors/tags, and the steps of 8) “generating a dashboard showing the hospital model with spatial indication for each patient, the spatial indication indicating the location of the patient in the hospital and further indicting the progress for each patient”, and 9) “transmitting the dashboard to at least one digital device configured to display the dashboard” to perform the claimed steps amounts to no more than insignificant extra-solution activity, extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a technical environment, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates a dashboard utilizing 1) a processor, 2) a memory, and 5) a server, thus the processor, memory and server are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Additionally, the 3) interface, 6) digital device, and 7) sensors/tags in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following is an example of a court decision demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives data from an interface, digital devices, and sensors/tags, and transmits the data to a computing system over a network, for example the Internet.
Furthermore, the current invention generally links the abstract idea to a particular technological environment by reciting 4) a patient status tracking algorithm. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to a patient status tracking algorithm, because limiting application of the abstract idea to an algorithm is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Lastly, the steps of 8) “generating a dashboard showing the hospital model with spatial indication for each patient, the spatial indication indicating the location of the patient in the hospital and further indicting the progress for each patient” and 9) “transmitting the dashboard to at least one digital device configured to display the dashboard” add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following represents examples that courts have identified as WURC activity: Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention displays offers in the form of patient statuses on a dashboard to users, and obtains data regarding selection of a patient/patient status. Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention dashboard data, and transmits the dashboard data to a digital device over a network, for example the Internet.
Mere instructions to apply an exception using a generic computer component, WURC activity, or generally linking to a technical environment cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-3, 5-15, and 17-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,679,746 to Fletcher et al. in view of U.S. 2008/0164998 to Scherpbier et al. in view of U.S. 2014/0222451 to Hall et al.
As per claim 1, Fletcher et al. teaches a patient coordination system, comprising:
--a processor; (see: FIG. 2 and column 6, lines 35-39 where there is a processor within the computer terminal 140)
--a memory communicatively coupled with the processor; (see: FIG. 2 and column 6, lines 35-39 where there is a memory within terminal 140)
--an interface, communicatively coupled with the processor, (see: FIG. 2 and column 6, lines 35-39 where there is a display/interface in terminal 140) capable of communicating with (a) readers distributed throughout a hospital that provide location of each patient within a hospital (see: column 4, lines 54-59 where there are receivers within the facility to track tags that may be used to tag individuals. The receivers are the readers here) and (b) sensors associated with each patient that provide status information of the patient; (see: column 4, lines 54-59 where there are receivers within the facility to track tags that may be used to tag individuals. Also see: column 12, lines 6-32 where the terminal 140 can communicate with location sensors. The tags are the sensors here) and
--a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, (see: column 9, lines 55-67 where there is a patient status tracking algorithm used to track information about the patient) capable of:
--receiving, from the readers, a location of each patient within the hospital in part from a tag configured with each patient; (see: column 10, lines 12-18 where there is patient location information that is received from and generated from the tags)
--receiving for each patient, a course defining a treatment plan of scheduled actions for the patient in the hospital; (see: column 2, lines 26-47 where a milestone plan (a course defining a treatment plan) is loaded with respect to patient identifier)
--receiving status of at least some of the patients from at least one of independently run hospital services and the sensors associated with the patients; (see: column 2, lines 26-47 where real-time status information of patients is being received. Also see: column 16, lines 42-46 where data is received from a third-party system)
--determining progress of each patient through the corresponding course based on the received status of at least some of the patients; (see: column 2, lines 26-47 where there is a determination of updates to a patient milestone plan based on the real-time status information. The updated plan is the progress of each patient’s course)
--generate a dashboard with spatial indication information, the spatial indication indicating the location of the patient in the hospital and further indicting the progress of each patient course; (see: FIG. 6 and column 16, lines 6-28 where there are spatial indications further indicating patient treatment progress (685) and there is an indication of current location (shown in 6C)) and
--transmitting the dashboard to at least one digital device configured to display the dashboard (see: column 2, lines 63-65 where there is a transmission of information to a display).
Fletcher et al. may not further, specifically teach:
1) --receiving configuration of a hospital;
2) --determining a hospital model based upon the configuration;
3) --optimizing (a) the course defining the treatment plan of scheduled actions for the patient course through the hospital and (b) scheduling within each of the at least one independently run hospital services to maximize hospital patient throughput as a whole; and
4) --generate a dashboard with spatial indication information as generating a dashboard showing the hospital model with spatial indication for each patient.

Scherpbier et al. teaches:
1) --receiving configuration of a hospital; (see: paragraphs [0027] – [0028] where configuration processor enables incorporation of hospital buildings and facilities and floor plans and wire frames. Thus, a configuration of a hospital (floor plan) is being received)
2) --determining a hospital model based upon the configuration; (see: paragraph [0027] where there is a 3d representation of building. This 3d representation is the model)
3) --optimizing (b) scheduling within each of the at least one independently run hospital services to maximize hospital patient throughput as a whole; (see: paragraph [0019] where the tasks are ranked according to priority, or optimized based on their priority, so individual workers know which scheduled work items have the highest urgency. This prioritization has an intended use of maximizing the hospital patient throughput as a whole) and
4) --generate a dashboard with spatial indication information as generating a dashboard showing the hospital model with spatial indication for each patient (see: paragraph [0027] where there is an image window 317. 317 indicates the position of a patient in a particular treatment unit. Also see: paragraph [0044] where the patients are being monitored. The indicated location is a spatial indication of the location for the patient in relation to the different units that he/she must go through).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive configuration of a hospital, 2) determine a hospital model based upon the configuration, 3) optimize (b) scheduling within each of the at least one independently run hospital services to maximize hospital patient throughput as a whole, and 4) generate a dashboard showing the hospital model with spatial indication for each patient as taught by Scherpbier et al. in the system as taught by Fletcher et al. with the motivation(s) of comprehensively tracking the location of the patient to avoid situations where patients may not be in rooms where designated healthcare workers visit (see: paragraph [0004] of Scherpbier et al.).

Hall et al. teaches:
3) --optimizing (a) the course defining the treatment plan of scheduled actions for the patient course through the hospital to maximize hospital patient throughput as a whole (see: paragraphs [0053] and [0302] where optimization is occurring to optimize treatment plans for patient based on their status).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) optimize (a) the course defining the treatment plan of scheduled actions for the patient course through the hospital to maximize hospital patient throughput as a whole as taught by Hall et al. in the system as taught by Fletcher et al. and Scherpbier et al. in combination with the motivation(s) of facilitating physicians in providing treatment to patients (see: paragraph [0003] of Hall et al.).

As per claim 2, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches a digital device for receiving and displaying the dashboard display (see: paragraph [0020] where there are client devices that display this location workflow and location information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 2, see discussion of claim 2. Scherpbier et al., in one embodiment, further teaches the digital device being selected from the group including: a fixed terminal at patient bedside, a nursing station, a computer on wheels (COW), a tablet, a personal digital assistant, a smartwatch, and a smartphone (see: paragraph [0034] where there is a PDA that is being used as a digital device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 2, see discussion of claim 2. Scherpbier et al. further teaches wherein the dashboard display is viewed by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 1, see discussion of claim 1. Fletcher et al. further teaches the patient status tracking algorithm further capable of:
--determining discharge criteria for each patient; (see: FIG. 6B and column 17, lines 12-22 where there is discharge criteria for each patient in the form of an estimation here)
--determining discharge readiness of each patient based upon the status and the discharge criteria; (see: column 17, lines 12-22 where there is a determination of discharge readiness (projected discharge date) based on the progression rate of the treatment plan and an estimation of time needed for completion. The estimation here is the discharge criteria) and
--displaying the discharge readiness of each patient spatially within the dashboard (see: 690 of 6B where there is a projected discharge date/time).

As per claim 6, Fletcher et al., Scherpbier et al., Hall et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Fletcher et al. further teaches the patient status tracking algorithm further capable of automatically updating the discharge readiness within the dashboard as the status of the patient changes (see: column 17, lines 12-22 where projected discharge data is displayed. The system here works with real-time information thus the dashboard here updates based on updated patient information).

As per claim 7, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches the status information comprising one or more of (a) status of one or more actions of the corresponding course, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient (see: paragraph [0030] where there is at least e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the patient status tracking algorithm further capable of updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraphs [0037] – [0039] where the statuses of each patient are taken into account and scheduled tasks are updated for the workflow based on the task urgency. The task urgency is based on the level of the task).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and a physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, claim 1 is similar to claim 10. Fletcher et al., Scherpbier et al., and Hall et al. in combination was used to teach claim 1. Claim 10 is rejected in a similar manner as claim 1.

As per claim 11, claim 11 is similar to claim 5 and is therefore rejected in a similar manner using the Fletcher et al., Scherpbier et al., and Hall et al. references in combination.

As per claim 12, claim 12 is similar to claim 6 and is therefore rejected in a similar manner using the Fletcher et al., Scherpbier et al., and Hall et al. references in combination.

As per claim 13, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the status comprising one or more of (a) status of one or more actions of the corresponding course, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient, (f) end-of-life and hospice decisions and/or information, (g) ethics information and/or decisions and (h) economic information (see: paragraph [0030] where there is at least a) and e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 14, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on the at least one digital device (see: paragraph [0020] where there are client devices that display this location workflow and location information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 15, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 14, see discussion of claim 14. Scherpbier et al. further teaches wherein the digital device is a mobile device (see: paragraph [0030] where there is a mobile processing display device that may be used to display an image).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 16, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on a mobile device for viewing by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 17, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraph [0030] where the workflow for the therapist is updated based on the status of the patient being reported as “not in his room”. The patient is skipped for now and a next patient is proceeded to).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 18, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and a physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 19, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 1, see discussion of claim 1. Fletcher et al. further teach wherein each hospital service schedule is determined based on predicted discharge times of the patients scheduled for the service (see: FIG. 6 and column 7, lines 39-47 where a patient status including projected discharge date/time is used to determine schedules. Also see: column 7, lines 21-24 where tasks are assigned and prioritized based on rule sets).

As per claim 21, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches wherein the tag configured with each patient is an arm band that includes an RFID tag readable by the readers (see: paragraph [0022] where each patient has a wristband which includes an RFID tag and these tags are detectable by the detectors 220 (readers)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 22, Fletcher et al., Scherpbier et al., and Hall et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches wherein the tag configured with each patient is an arm band that includes an RFID tag readable by the readers (see: paragraph [0022] where each patient has a wristband which includes an RFID tag and these tags are detectable by the detectors 220 (readers)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,679,746 to Fletcher et al. in view of U.S. 2008/0164998 to Scherpbier et al. in view of U.S. 2014/0222451 to Hall et al. as applied to claims 1 and 10, further in view of U.S. 2012/0296671 to Simons-Nikolova et al.
As per claim 20, Fletcher et al., Scherpbier et al., Hall et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches wherein the discharge readiness of each patient is displayed as spheres spatially positioned within a wire frame of the hospital model, wherein a position of the sphere within the wire frame represents a current location of the patient within the hospital (see: paragraphs [0027] - [0028] where there is a wire frame layout of the building and the locations of the RFDs are mapped. The patients being displayed as sphere’s is merely a design choice, thus, it has little patentable weight).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Fletcher et al., Scherpbier et al., and Hall et al. in combination may not further, specifically teach and a color of the sphere indicates a discharge readiness of the patient.
Simons-Nikolova et al. further teaches a discharge readiness of the patient as an important factor (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
Simons-Nikolova et al. also further teaches a color of the sphere indicates an important factor of the patient (see: paragraph [0065] where the patients within a list are highlighted with special colors to indicate re-hospitalization risk).
One of ordinary skill at the time of the invention was filed would have found it obvious to use a color of the sphere indicates a discharge readiness of the patient as taught by Simons-Nikolova et al. in the system as taught by Fletcher et al., Scherpbier et al., and Hall et al. in combination with the motivation(s) of performing the task of providing discharge instructions to effectively ensure continuity of care from the hospital care team (see: paragraphs [0004] – [0005] of Simons-Nikolova et al.) because Scherpbier et al. already teaches a workflow for a discharge patient process (see: paragraph [0026] of Scherpbier).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a discharge readiness of the patient as taught by Simons-Nikolova et al. for the coloring of an important factor of the patient as disclosed by Simons-Nikolova et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Simons-Nikolova et al. of the present combination of references teaches both a coloring of important factors and that a discharge readiness is an important factor, thus one could substitute wherein the important factor that is being colored is with regards to discharge readiness to obtain predictable results of conveying discharge readiness to a user. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626